UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7373


BENSON MOORE,

                     Plaintiff - Appellant,

              v.

BRIAN JOHNSON; CAPTAIN STROKEY; MR. SLEDGE,

                     Defendants - Appellees,

              and

FELIX TAYLOR; ELIZABETH WALLACE,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-ct-03343-D)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benson Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benson Moore appeals the district court’s orders granting summary judgment to

Defendants on Moore’s 42 U.S.C. § 1983 complaint and denying reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

orders. Moore v. Johnson, No. 5:18-ct-03343-D (E.D.N.C. May 24, 2021; Sept. 1, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2